Citation Nr: 1821813	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  13-14 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for residuals of stroke. 

3. Entitlement to service connection for coronary artery disease (CAD).

4. Entitlement to service connection for hypertension. 

5. Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in June 2016. A transcript of that hearing has been associated with the claims file. In a letter dated February 2018, the Veteran was notified that the VLJ who presided over his June 2016 hearing was no longer with the Board. He was provided the option of requesting a new hearing before a current VLJ. The Veteran opted to not have a new hearing and continue with his appeal. 

This matter was remanded by the Board in January 2017 for further development and has since been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for prostate cancer, residuals of stroke, hypertension, and Parkinson 's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of CAD.


CONCLUSION OF LAW

The criteria for service connection for CAD are not met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

The record contains no current diagnosis for or symptoms of CAD. The Veteran has not submitted any statements, private treatment records, or VA treatment records indicating symptoms or any diagnosis of CAD. He was provided a VA examination in May 2017, at which time the examiner conducted a full battery of tests and physical examination and found him to have no CAD or any other diagnosed heart disorder.

In the absence of any current diagnosis, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran asserts that he has CAD. However, the Board finds that the Veteran is a layperson and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of a disability of the circulatory system that he asserts warrants service connection. Diagnosing the claimed condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology of his claimed CAD are not competent. 

Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for CAD. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for coronary artery disease is denied. 


REMAND

Remand is required to obtain an addendum VA medical opinion, or if required, a new VA examination and opinion, regarding the Veteran's claims for service connection for prostate cancer, residuals of stroke, hypertension, and Parkinson's disease. 

A medical opinion report is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Here, the May 2017 VA examiner did not explain in sufficient detail his opinion. Rather, he stated only that "current evaluation, history and enclosed records review is not consistent with the noted condition being predisposed to by in-service conditions." This explanation does not provide the Board with sufficient detail to evaluate the claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Contact the examiner that performed the May 2017 VA examination if available, or another appropriate medical professional if necessary, and obtain an addendum opinion to determine the etiology of the Veteran's prostate cancer, residuals of stroke, hypertension, and Parkinson's disease. (If the examiner determines that an addendum would be insufficient to provide an adequate opinion, afford the Veteran a new VA examination.) The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. The examiner must provide a well-reasoned response for each of the following: 

(a) Identify all disorders related to prostate cancer, residuals of stroke, hypertension, and Parkinson's disease. 

(b) For each such disorder, provide a medical opinion as to whether it is as least as likely as not that any identified prostate cancer, residuals of stroke, hypertension, and Parkinson's disease had its onset in or is otherwise caused by or etiologically related to his active service. 

A complete rationale must be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. The examiner must explain why the records support or do not support his or her opinion. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

2. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


